ACCEPTED
                                                                      14-14-00492-CV
                                                      FOURTEENTH COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                 4/29/2015 1:44:27 PM
                                                                CHRISTOPHER PRINE
                                                                               CLERK




             14-14-00492-CV                           FILED IN
                                               14th COURT OF APPEALS
             APE EXHIBIT #1                       HOUSTON, TEXAS
                                               4/29/2015 1:44:27 PM
                                               CHRISTOPHER A. PRINE
                                                        Clerk
Healthcare Liability Claim in Hospital Emergency Department



                   Emergency Medical Care
                      Ch. 74.001(a)(7)



            Potential Emergency Medical Condition



                Bona Fide Emergency Services




                    Ch. 74.153 Applies